Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 28, 2007                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  134327(39)                                                                                           Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  _________________________________________                                                            Stephen J. Markman,
                                                                                                                      Justices
  IN RE XAVION JASHON PEOPLES and
  JAIYA MICHELLE PEOPLES, Minors.
  _________________________________________

  DEPARTMENT OF HUMAN SERVICES,
          Petitioner-Appellee,
  v                                                                 SC: 134327
                                                                    COA: 272972
                                                                    Ingham CC
                                                                    Family Division: 00-627041-NA
  TAMIRA Y. PEOPLES,
            Respondent-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s July 20, 2007
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 28, 2007                  _________________________________________
         d0925                                                                 Clerk